Case 1:18-cr-00328-KPF Document 450 Filed 04/12/21 Page 1of1

VI Weddle

Law PLLC

 

 

 

MEMO ENDORSED

 

 

April 11, 2021

By ECF and Email

Honorable Katherine Polk Failla
United States District Judge
40 Foley Square

New York, NY 10007
Re: United States v. Jeremy Shor, 18 Cr. 328 (KPF)
Dear Judge Failla:

I write on behalf of Jeremy Shor to request permission for him to travel to Florida via
Newark, New Jersey for the period April 14-18, 2021. Both the government and Pretrial
Services have no objection to this proposed travel. Absent permitted exceptions, Mr. Shor’s
conditions of release restrict his travel to the Southern and Eastern Districts of New York
and the District of Connecticut. Mr. Shor will provide his detailed itinerary to his supervising
Pretrial Services Officer.

Respectfully submitted,

Avan Welle

Justin S. Weddle

Application GRANTED.

Dated: April 12, 2021 SO ORDERED.

New York, New York

HON. KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

weddlelaw.com 250 West 55th Street, 30th Floor, New York, NY 10019 | 212-574-6353
